

Exhibit 10.3
 
ESCROW AGREEMENT 
 
This Agreement is made as of the 30th day of March, 2007, by and among Jeffrey
Voacolo, David Voacolo, Joseph Voacolo and Tracy Hossler, each a shareholder
(collectively, the “Shareholders”) of Voacolo Electric Incorporated, Inc., a
corporation organized and existing under the laws of the State of New Jersey,
with its principal offices located at 65 Patterson Avenue, Trenton, NJ 08610
("Voacolo"), WPCS International Incorporated, a corporation organized and
existing under the laws of the State of Delaware, with its principal offices at
One East Uwchlan Avenue, Suite 301, Exton Pennsylvania 19341 ("WPCS"), and
Sichenzia Ross Friedman Ference LLP, a New York limited liability partnership
having offices at 1065 Avenue of the Americas, New York, New York 10018 (the
"Escrow Agent").
 
RECITALS
 
The Shareholders, Voacolo and WPCS are parties to that certain Stock Purchase
Agreement, dated as of even date herewith (the "Purchase Agreement"). WPCS and
the Shareholders wish to provide for the escrow of certain monies pursuant to
the Purchase Agreement, and desire that the Escrow Agent hold such monies in
connection therewith pursuant to the provisions of this Agreement, and the
Escrow Agent is willing to hold such cash pursuant to the provisions of this
Agreement. All capitalized terms contained herein and not otherwise defined
shall have the meaning ascribed to them in the Purchase Agreement. In
consideration of the premises and mutual covenants, agreements, representations
and warranties contained herein, the parties hereby agree as follows:
 
        1. WPCS and Shareholders hereby appoint the Escrow Agent to hold $62,500
in cash (the "Escrowed Funds"), in an attorney trust account, and the Escrow
Agent accepts such appointment, subject to the terms and conditions hereof. WPCS
has, prior to the execution of this Escrow Agreement, delivered by way of wire
transfer to the Escrow Agent the Escrowed Funds and hereby irrevocably instructs
the Escrow Agent to deal with the Escrowed Funds on and subject to the terms
hereof. In executing this Escrow Agreement the Escrow Agent acknowledges receipt
of the Escrowed Funds and the instructions contained herein. Upon deposit of the
Escrowed Funds, the Escrow Agent shall provide written evidence of such deposit
to the Shareholders and WPCS.
 
 
1

--------------------------------------------------------------------------------

 
2.   (a) The Escrow Agent shall retain the Escrowed Funds until the NTAV of the
Company as of the Closing Date shall be determined.
 
(b) In the event the NTAV as of the Closing Date shall be less than $1,200,000,
the Cash Purchase Price shall be reduced by the amount of the shortfall and such
amount shall be delivered to WPCS. In the event the NTAV as of the Closing Date
shall be greater than $1,200,000, the Closing Payment shall be increased by the
amount of the excess and such amount shall be delivered by WPCS to the
Shareholders, pro rata, based upon their ownership of Shares. The NTAV shall be
determined in accordance with the terms and conditions of Section 2.3(a) of the
Purchase Agreement. The Escrow Agent shall only deliver the Escrowed Funds upon
(i) written notification signed by each of the Shareholders and WPCS of a final
determination of the NTAV or (ii) delivery to the Escrow Agent of a written
arbitration award with respect to the determination of the NTAV.
 
(c)  The balance of any amount remaining after the delivery of payments required
pursuant to Section 2(b) above (the “Escrow Payment”) shall be delivered to the
Shareholders, pro rata, based upon their ownership of Shares, within three (3)
business days of the date of the escrow payments required by Section 2(b) above.
    3. The Escrow Agent shall, from time to time, deliver all or some of the
Escrowed Cash to WPCS or the Shareholders in accordance with such written
instructions, jointly executed by WPCS and the Shareholders, as the Escrow Agent
may receive.
 
4. The Escrow Agent shall not be under any duty to give the Escrowed Funds any
greater degree of care than it gives its own similar property, and it shall have
no liability hereunder, except for the willful breach or gross negligence of its
duties hereunder.
 
 
2

--------------------------------------------------------------------------------

 
5. The Escrow Agent shall have no duties or responsibilities except those
expressly set forth herein, and no implied duties or obligations should be read
into this Escrow Agreement against the Escrow Agent. The Escrow Agent need not
refer to, and will not be bound by, the provisions of any other agreement,
except for definitions of terms contained in the Purchase Agreement.
 
6. The Escrow Agent may consult with counsel and shall be fully protected with
respect to any action taken or omitted by it in good faith on advice of counsel.
 
7. The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectibility of any security or other document or
instrument held by or delivered to it.
8. The Escrow Agent will receive no compensation for its services hereunder.
 
9. In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, or shall receive instructions from WPCS and the Shareholders
or both of them, with respect to the Escrowed Funds, which, in its opinion, are
in conflict with any of the provisions hereof (i) it shall be entitled to
refrain from taking any action, and in doing so shall not become liable in any
way or to any person for its failure or refusal to comply with such conflicting
demands, and it shall be entitled to continue so to refrain from acting and so
refuse to act until it shall be directed otherwise, in writing, jointly by WPCS
and the Shareholders or until it shall receive a final determination of a court
of law, arbitration panel, or similar adjudicative body, or (ii) it may commence
as interpleader action in any court of competent jurisdiction to seek an
adjudication of the rights of WPCS and the Shareholders.
 
10. The Escrow Agent may act in reliance upon any notice, instruction,
certificate, statement, request, consent, confirmation, agreement or other
instrument which it believes to be genuine and to have been signed by a proper
person or persons, and may assume that any of the officers of WPCS or the
Shareholders purporting to act on behalf of WPCS or the Shareholders in giving
any such notice or other instrument in connection with the provisions hereof has
been duly authorized to do so.
 
 
3

--------------------------------------------------------------------------------

 
11.1 In the event that the Escrow Agent retains counsel or otherwise incurs any
legal fees by virtue of any provision of this Escrow Agreement, the reasonable
fees and disbursements of such counsel and any other liability, loss or expense
which the Escrow Agent may thereafter suffer or incur in connection with this
Escrow Agreement or the performance or attempted performance in good faith of
its duties hereunder shall be paid (or reimbursed to it) by WPCS. In the event
that the Escrow Agent shall become a party to any litigation in connection with
its functions as Escrow Agent pursuant to this Escrow Agreement, whether such
litigation shall be brought by or against it, the reasonable fees and
disbursements of counsel to the Escrow Agent including the amounts attributable
to services rendered by members or associates of Escrow Agent at the then
prevailing hourly rate charged by them and disbursements incurred by them,
together with any other liability, loss or expense which it may suffer or incur
in connection therewith, shall be paid (or reimbursed to it) by WPCS, unless
such loss, liability or expense is due to the willful breach or gross negligence
by the Escrow Agent of its duties hereunder.
 
11.2 WPCS hereby unconditionally agrees to indemnify the Escrow Agent and hold
it harmless from and against any and all taxes (including federal, state and
local taxes of any kind and other governmental charges), expenses, damages,
actions, suits or other charges incurred by or brought or assessed against it
for (i) anything done or omitted by it in the performance of its duties
hereunder, or (ii) on account of acting in its capacity as an Escrow Agent or
stakeholder hereunder, except as a result of its willful breach or gross
negligence of its duties under this Escrow Agreement.
 
11.3  All expenses incurred by the Escrow Agent in connection with the
performance of its duties hereunder shall be paid (or reimbursed to it) by WPCS
and the Shareholders, jointly and severally.
 
 
4

--------------------------------------------------------------------------------

 
11.4 The agreements contained in this Section 11 shall survive any termination
of the duties of the Escrow Agent hereunder.
 
12. The terms and provisions of this Escrow Agreement may not be waived,
discharged or terminated orally, but only by an instrument in writing signed by
the person or persons against whom enforcement of the discharge, waiver or
termination is sought.
 
13. The Escrow Agent shall not be bound by any modification of the provisions of
this Escrow Agreement, unless such modification is in writing and signed by WPCS
and the Shareholders, and, with respect to any modification in Escrow Agent's
duties or its rights of indemnification hereunder, it shall have given their
prior written consent thereto.
 
14. WPCS and the Shareholders shall, from time to time, execute such documents
and perform such acts as the Escrow Agent may reasonably request and as may be
necessary to enable the Escrow Agent to perform its duties hereunder or
effectuate the transactions contemplated by this Escrow Agreement.
 
15. WPCS and the Shareholders hereby acknowledge that the acts of the Escrow
Agent are purely ministerial and do not represent a conflict of interest for the
Escrow Agent to act, or continue to act, as counsel for any party to this
Agreement with respect to any litigation or other matters arising out of this
Agreement or otherwise.
 
16. The Escrow Agent may resign at any time upon ten (10) days' written notice
to WPCS and the Shareholders. In the event of the Escrow Agent's resignation,
its only duty thereafter shall be to hold and dispose of the Escrowed Cash in
accordance with the provisions of this Agreement until a successor Escrow Agent
shall be appointed and written notice of the name and address of such successor
Escrow Agent shall be given to the resigning Escrow Agent by the other parties
hereto, whereupon the resigning Escrow Agent's only duty shall be to deliver the
Escrowed Cash to the successor Escrow Agent.
 
 
5

--------------------------------------------------------------------------------

 
17. The rights created by this Agreement shall inure to the benefit of, and the
obligations created hereby shall be binding upon, the heirs, successors, assigns
and personal representatives of the Escrow Agent, WPCS and the Shareholders.
 
18. Each notice, demand, request, approval or communication ("Notice") which is
or may be required to be given by any party to any other party in connection
with this Agreement and the transactions contemplated hereby, shall be in
writing, and given by personal delivery, certified mail, return receipt
requested, prepaid, or by overnight express mail delivery and properly addressed
to the party to be served at such address as set forth above.
 
Notices shall be effective on the date delivered personally, the next day if
delivered by overnight express mail or three days after the date mailed by
certified mail.
 
19. This Escrow Agreement shall be governed by, and its provisions construed in
accordance with the laws of the State of New York.




 
[Intentionally blank]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
duly executed as of the day and year first above written.


WPCS INTERNATIONAL
INCORPORATED






By: /s/ ANDREW HIDALGO
Andrew Hidalgo
Chief Executive Officer




VOACOLO ELECTRIC INCORPORATED




By: /s/ JEFFREY VOACOLO
Jeffrey Voacolo,
President


SELLERS:




/s/ JEFFREY VOACOLO
Jeffrey Voacolo






/s/ DAVID VOACOLO
David Voacolo






/s/ JOSEPH VOACOLO
Joseph Voacolo






/s/ TRACY HOSSLER
Tracy Hossler


ESCROW AGENT:
SICHENZIA ROSS FRIEDMAN FERENCE LLP


/s/ THOMAS A. ROSE
Thomas A. Rose,
Partner
 
 
 
7